            Case 3:20-cv-01533-MPS Document 8 Filed 10/21/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



                                               :
 WILFREDO MUNIZ,                               :
      Plaintiff,                               :         CASE NO. 3:20-cv-1533 (MPS)
                                               :
           v.                                  :
                                               :
 ROLLIN COOK, et al.,                          :
      Defendants.                              :         OCTOBER 21, 2020
                                               :
_____________________________________________________________________________

                                              ORDER

          Plaintiff Wilfredo Muniz, incarcerated at Garner Correctional Institution in Newtown

Connecticut, filed this case under 42 U.S.C. § 1983. The plaintiff names fifteen defendants:

Rollin Cook, Angel Quiros, Cheryl Cepelak, William Mulligan, Nick Rodriguez, David Maiga,

Zelynette Caron, Ibes, Ouellette, Canales, Grimaldi, Leone, Laprey, Cieboter, and E. Tugie. The

plaintiff contends that the defendants denied him due process. He seeks damages and injunctive

relief.

          The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff is proceeding in

forma pauperis.
          Case 3:20-cv-01533-MPS Document 8 Filed 10/21/20 Page 2 of 3




       The plaintiff asserts one claim, that the was denied a fair hearing on a disciplinary charge

of impeding order. He alleges that he was accused of trying to organize a work stoppage by

several “sources of information.” As a result of the guilty finding, the plaintiff was sanctioned,

inter alia, with the loss of 60 days of Risk Reduction Earned Credit and at a subsequent hearing

classified to Administrative Segregation. See Compl., ECF No. 1, ¶¶ 32, 47, 49.

       Because the plaintiff was subjected to “mixed sanctions,” i.e., sanctions affecting both the

duration and conditions of his confinement, his due process claims are barred by the favorable

termination rule set forth in Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme

Court held that a claim for money damages is not cognizable under 42 U.S.C. § 1983 if a

decision in favor of the plaintiff would necessarily invalidate a criminal conviction unless that

“conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal …, or called into question by a federal court’s issuance of a

writ of habeas corpus.” 512 U.S. at 486-87 (citation omitted). The Supreme Court later extended

the favorable termination rule to Section 1983 challenges to disciplinary findings or procedures

used at disciplinary hearings where the prisoner lost good-time credits. Edwards v. Balisok, 520

U.S. 641, 646-48 (1997).

       The Second Circuit has concluded that Heck’s “favorable termination” rule is intended to

“prevent prisoners from using § 1983 to vitiate collaterally a judicial or administrative decision

that affected the overall length of their confinement,” but acknowledged that the rule is not an

absolute bar to consideration of the due process claims arising from a disciplinary proceeding at

which the plaintiff was subject to “mixed sanctions.” Peralta v. Vasquez, 467 F.3d 98, 104 (2d

Cir. 2006). The Second Circuit held that “a prisoner subject to such mixed sanctions can proceed

                                                 2
          Case 3:20-cv-01533-MPS Document 8 Filed 10/21/20 Page 3 of 3




separately, under § 1983, with a challenge to the sanctions affecting his conditions of

confinement without satisfying the favorable termination rule, but … can only do so if he is

willing to forego once and for all any challenge to any sanctions that affect the duration of his

confinement.” Id.

       If the plaintiff intends to pursue this action, he must file a notice stating that he waives

for all time all claims challenging the disciplinary sanctions affecting the duration of his

confinement. Failure to timely submit the notice within twenty (20) days from the date of this

order, utilizing the Prisoner Efiling Program, will be deemed to constitute a refusal to waive

these claims and result in the dismissal of this case.

       SO ORDERED this          21st day of October 2020 at Hartford, Connecticut.

                                                      /s/
                                               Michael P. Shea
                                               United States District Judge




                                                  3
